DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “top panel” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 7-8 are rejected by virtue of dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 20,so far as they are dependent, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 20050051404 A1).

	Regarding Claim 1, Chi teaches an apparatus (10) for carrying items, comprising: 
A back panel (31 in Modified Figure 2 below); a front panel (32 in Modified Figure 2 below); a bottom panel (33 in Modified Figure 2 below); a right side panel (20); a left side panel (20), wherein the back panel (31 in Modified Figure 2 below), front panel (32 in Modified Figure 2 below), bottom panel (33 in Modified Figure 2 below), right side panel (2), and left side panel (20) are coupled to define an interior volume (16). (Figs. 1-5; [0017]) 
A frame member (34 in Modified Figure 2 below) operatively coupled to the back panel (31 in Modified Figure 2 below), front panel (32 in Modified Figure 2 below), bottom panel (33 in Modified Figure 2 below), right side panel (20), and left side panel (20); wherein: the frame member (34 in Modified Figure 2 below) allows the front panel (32 in Modified Figure 2 below) to collapse toward the back panel (31 in Modified Figure 2 below) to reduce the interior volume (16 as seen in Figure 4); and the frame member (34) expands the front panel (32 in Modified Figure 2 below) from the back panel (31 in Modified Figure 2 below) to increase the interior volume (16) of the apparatus (20). (As an inverse of the process shown between Figs. 4-6). (Figs. 1-6; [0018])
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    26
    35
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    26
    44
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    26
    38
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    32
    157
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    27
    31
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    28
    32
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image7.png
    23
    26
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image8.png
    22
    27
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    720
    547
    media_image9.png
    Greyscale


	Regarding Claim 3, Chi further teaches wherein the frame (34 in Modified Figure 2 above) comprises a left longitudinal arm (34A in Modified Figure 2 above) extending lengthwise along the left side panel (20), a right longitudinal arm (34B in Modified Figure 2 above) extending lengthwise along the right side panel (20), and a transverse base extending from the left side panel (20) to the right side panel (20) interconnecting the left and right longitudinal arms (34A and 34B in Modified Figure 2 above). (Figs. 1-5; [0017])

	Regarding Claim 4, Chi further teaches wherein the transverse base (33 in Modified Figure 2 above) has a descending foot portion (35 in Modified Figure 5 below). (Fig. 5)

    PNG
    media_image10.png
    26
    28
    media_image10.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    26
    38
    media_image3.png
    Greyscale

    PNG
    media_image11.png
    26
    28
    media_image11.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image12.png
    26
    28
    media_image12.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image13.png
    645
    460
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    22
    139
    media_image14.png
    Greyscale


	Regarding Claim 5, Chi further teaches wherein the descending foot portion (35 in Modified Figure 5 above) has a plurality of bends (36 in Modified Figure 4 above) to form a foot (35 in Modified Figure 5 below). (Fig. 5)

	Regarding Claim 6, Chi further teaches wherein the left and right longitudinal arms (34A and 34B in Modified Figure 2 above) have a radius of curvature (R in Modified Figure 4 above) and extend from an intersection (wherein the radii are present on the corners of perpendicular panels) of the front and bottom panels (32 and 33 in Modified Figure 2 above) to an intersection of the top (37 in Modified Figure 2 above) and back panels (31 in Modified Figure 2 above). (Figs. 1-5; [0017])

	Regarding Claim 7, Chi further teaches wherein the radius of curvature (R in Modified Figure 4 above) comprises a plurality of radii of curvature. (Wherein each the left and right frame 34 have 4 radii of curvature.) (Figs. 1-5; [0017])

	Regarding Claim 20, Chi teaches collapsible bag (10), comprising: a plurality of panels (20, and panels 31, 32, 33, and 37 in Modified Figure 2 above) coupled together to define an interior volume (16) wherein at least some of the plurality of panels (20, and panels 31, 32, 33, and 37 in Modified Figure 2 above) are moveable with respect to each other such that the interior volume (16) has a first size in an uncollapsed state (as seen in Figs. 1-4) and a second size in a collapsed state (as seen transitioning through Figs. 5-6) wherein the first size is greater than the second size (wherein Chi teaches “the present invention is folded and collapsed for storage or transportation in reduced size”); 34 OP4 COLLAPSIBLE LUGGAGEa means for framing (34 in Modified Figure 2 above) the interior volume (16) of the collapsible bag wherein the means for framing (34 in Modified Figure 34 above) has an uncollapsed position (Figs. 1-3) and at least a collapsed position (Fig. 6); and a means (21 and 30) for inhibiting the means for framing (34 in Modified Figure 2 above) from collapsing, wherein the means for inhibiting (21 and 30) the means for collapsing is operatively (wherein the user opens side panels 20 and collapses the trunk 10) coupled to one of the plurality of panels (20, and panels 31 and 37 in Modified Figure 2 above). (Figs. 1-5; [0017]-[0018])

Claims 9-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (US 20110083933 A1).

	Regarding Claim 9, Engel teaches an apparatus (10) comprising: 
A back panel (12); a front panel (26); substantially opposite the back panel (12); a bottom panel (14);  that extends from the back panel (12) to the front panel (26), the bottom panel (14) comprising a folding bottom board (14) that is coupled to the bottom panel (14) by a hinge (42), the folding bottom board (14) having an unfolded position (Fig. 6) where the folding bottom board (14) is proximal an intersection of the front panel (26) and the bottom panel (14), and a folded position (Fig. 7) where the folding bottom board (14) is folded about the hinge (42) and distal the intersection of the front panel (26) and the bottom panel (14); a right side panel (20) that extends from the back panel (12) to the front panel (26); a left side (22) that extends from the back panel (12) to the front panel (26), wherein the left side (22) is substantially opposite the right side (20); a frame member (16) comprising a left longitudinal arm (18) that extends across the left side panel (22) substantially from the back panel (12) to the front panel (26); a right longitudinal arm (18) that extends across the right side panel (20) substantially from the back panel (12) to the front panel (26), and a transverse base (14) that extends from the left side panel (22) to the right side panel (20) along the intersection of the front panel (26) and the bottom panel (14); wherein: 33OP4 COLLAPSIBLE LUGGAGEthe transverse base (14) collapses toward the back panel (12)when the folding bottom board (14) is in the folded position (as seen in Figs. 4, 7).

	Regarding Claim 10, Engel further teaches wherein the hinge (42) is a fabric hinge. (Wherein Engel teaches the hinge 42 is comprised of material of the outer fabric and the interior liner.”) (Figs. 2-3; [0028])

	Regarding Claim 11, Engel further teaches wherein the transverse base (14) comprises a foot portion (50). (Fig. 2; [0029])

	Regarding Claim 12, Engel further teaches wherein the transverse base (14) comprises a left portion (20), a right portion (22), and a descending foot portion (50) between the left portion (20) and the right portion (22). (Fig. 2; [0029])

	Regarding Claim 14, Engel further teaches wherein the left and right longitudinal arms (18) have a plurality of radii of curvature (R in Modified Figure 3 below).

    PNG
    media_image15.png
    460
    463
    media_image15.png
    Greyscale








	Regarding Claim 15, Engel further teaches wherein the frame member (16) is biased such that the transverse base (14) moves towards the front panel (26). (Wherein the frame member is disposed to fold the base 14 towards the front panel in the collapsed state, and wherein Engel teaches “the deflectable portion of the clips face towards the end wall to ensure that the support assembly is not disengaged inadvertently.” (Figs. 3-4, 7; [0026], [0030], [0032] – [033])

	Regarding Claim 16, Engel further teaches a cam strap (56) wherein the cam strap holds the apparatus in a collapsed state. (Wherein Engel teaches “The straps 56 can be used to secure the travel bag in a compact shape”). (Figs. 6-7; [0035])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20050051404 A1),  as applied to claim 1 above, in view of Engel (US 20110083933 A1).

	Regarding Claim 2, Chi teaches all of the elements of the invention described in claim 1 above except;  
	Chi further teaches wherein the bottom panel (33 in Modified Figure 2 above) in part comprises a substantially rigid bottom board (30)  that is attached to a remainder of the bottom panel (33 in Modified Figure 2 above), wherein folding the bottom board (30) allows the frame member (34 in Modified Figure 2 above) to collapse from the front panel (32 in Modified Figure 2 above) toward the back panel (31 in Modified Figure 2 above).
	Chi does not teach a rigid bottom board folding over a fabric hinge.
	Engel further teaches a rigid bottom board folding over a fabric hinge.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to the collapsible luggage taught by Chi, and substitute a the insertable rigid board as taught by Chi, for the hinged rigid board as taught by Engel. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute an inserted rigid board for a hinged board in order to securely keep all the components of the collapsible luggage together when in either the expanded or collapsed stay.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 20050051404 A1),  as applied to claim 1 above, in view of Godshaw et al. (US 20040007433 A1).

	Regarding Claim 8, Chi teaches all of the elements of the invention described in claim 7 above except;  wherein the plurality of radii of curvature decrease from the bottom panel toward the top panel.
	Godshaw et al. further teaches wherein the plurality of radii (46) of curvature decrease from the bottom panel (20) toward the top panel (26). (Wherein there is a single radii in the support assembly through brackets 46 and no radii present in the support assembly towards the top panel through channel members 42, 46). (Fig. 3; [0026], [0028])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible luggage as taught by Chi, and provide for less radii towards the top of the support arms as taught by Godshaw et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated provide less curvature towards the top of the support arms in order to simplify the trajectory of the support arms and improve the rigidity of the support arms when the luggage is in the upright position.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view of Chi (US 20050051404 A1).

	Regarding Claim 13, Engel teaches all of the elements of the invention described in claim 12 above except;  wherein the descending foot portion is formed by a plurality of bends.
	Chi further teaches wherein the descending foot portion (35 in Modified Figure 5 above) has a plurality of bends (36 in Modified Figure 4 above). (Fig. 5)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible luggage as taught by Engel, and provide for the foot portion to have a plurality of bends as taught by Chi. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a plurality of bends in a foot portion in order to select a geometry that favorably reinforces the foot portion.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20110083933 A1), in view Godshaw et al. (US 7534041 B2).

	Regarding Claim 17, Engel teaches all of the elements of the invention described in claim 9 above except; wherein the foldable bottom panel is maintained in the unfolded position by a fastener operatively coupling the foldable bottom panel and the bottom panel.
	Godshaw et al. further teaches wherein a foldable bottom panel (44) is maintained in the unfolded position (Fig. 1) by a fastener (50, 52) operatively coupling the foldable bottom panel (42) and the bottom panel (30). (Wherein Godshaw et al. teaches “by way of example, on the inside, bottom side 30 to hold or retain the panel 44 in position against the bottom side 30 thereby maintaining the shape and configuration of the folding bag”). (Figs. 1-3; Col. 3, Lines 41-55)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible luggage as taught by Engel, and provide a fastener for securing the bottom board as taught by Godshaw et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to implement a fastener for securing the bottom board in order to reliable sustain the unfolded position of the collapsible luggage.

	Regarding Claim 18, Engel teaches all of the elements of the invention described in claim 17 above except; wherein the fastener comprises a hook and loop fastener.
	Godshaw et al. further teaches wherein the fastener comprises a hook and loop fastener (50, 52). (Figs. 2; Col. 3, Lines 41-55)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible luggage as taught by Engel, and provide for hook and loop fastener for securing the bottom board as taught by Godshaw et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide hook and loop as the bottom board fastener as it functions as a secure means for connection while remaining convenient to manipulate for the user.

	Regarding Claim 19, Engel teaches all of the elements of the invention described in claim 18 above except;  wherein a first ply of the hook and loop fastener is on the foldable bottom panel and a second ply of the hook and loop fastener is on the bottom panel.
	Godshaw et al. further teaches wherein a first ply (50) of the hook and loop fastener is on the foldable bottom panel (42), and a second ply (52) of the hook and loop fastener is on the bottom panel (30). (Figs. 2; Col. 3, Lines 41-55)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the collapsible luggage as taught by Engel, and provide for segment of hook and loop fastener on both the bottom board and bottom panel as taught by Godshaw et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a ply of hook on the bottom board, and a ply of loop on the bottom of the container, in order for the hook and loop fastener to securable bind the bottom board to the bottom of the collapsible luggage and reliably provide structure to the luggage in its unfolded state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Klamm (US 6443274 B1), teaches a foldable wheeled carrying bag that has a bottom board incorporating hook and loop fastener for maintain structure.
Davis et al. (US 20020125089 A1), teaches wheeled lightweight collapsible luggage.
Bettua et al. (US 7500547 B2), teaches collapsible expanding luggage.
Hoberman (US 20040065518 A1), teaches a rolling duffel bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733